Title: To Benjamin Franklin from Thomas Digges, 10 June 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
Camberwell 10th June 1780
I find my letter to you of the 9th. ulo. was lost by the Packets being taken & the mails thrown overboard. Those of the 24th advising of the Bishops picture being sent you via ostend to the care of Mr Bowens, that of the 26 by Post inclosing the Gazette, & that of the 29th. offering you from Mr S—— H——tl—y any part of some Good Rum that he has lying at Dunkirque, I could not yet in course hear had got safe to yr. hands. I should be glad of a line to the former direction (W.S. Church) when the picture gets in safety for the partys are anxious about it. I should also be very glad to know the fate of my application for an other picture which I have very much at heart.

I am much with Mr. H——s——n, & D H——, & we have been many weeks in expectation of a line (as promisd in yr. last to Mr H——s——n) relative to the Cartel, about which no one step has been yet taken here owing to the Expectation by every post of getting an explanatory letter from you, & which is also wishd for by the Board who seem inclinable to let another Cargoe go.— There is not now above 260 in all.
Not a syllable lately from the Westward, & from the late very alarming tumults & insurrections in & abot. London, there is no more talk abot Clinton or America than if no such Country existed. The Bearer of this is a young man taken lately in a ship of Monsr Chamonts, and I have sent by him 8 or 10 News papers, which, with his own accot of what He saw, will more fully explain than I can do in sheets of Paper the late disturbances, Riots, insurrections, & Conflagrations, which have happend. I inclose you a news-paper plan of the ground wch abot. 100,000 People took on the 2d Int., from wch time until yesterday all Law, Police, or Government, seemd totally at a stand, & the whole City & suberbs were in the hands of a set of People revelling in distruction to private Property as well as the publick Goals, in riot, drunkenness & disorder. The Bank of England was in the most imminent danger; for had not some zealous patriot led the mob from the Flames of New-gate to Lord Mansfields house in Bloomsbury, in one hour the Bank might have been put in flames & the whole funds & Country set compleatly afloat. All the Civil as well as Mility. force (wch in all did not amot. to 5,000 men) were placed to protect the western parts of the Town, so that about 50 resolute fellows were left uninterruptedly to destroy new gate & many other Edifices. In one hour & a half the Strongest prison in Europe was forcibly enterd & the whole Edifice in flames—half that period would have done for the Bank of England, & the danger it was then in & has been since by the threats of the Mob, causd a considerable run thereon Tuesday & Wedy last. The Riot seems now compleatly over. The Bank is guarded very strong, but even till yesterday the Excha. was more a Barrack for Troops of Horse & foot soldiery than the walk of Merchants— Never was a City in such confusion— It would be impossible to describe it to You without filling pages. The privy Council on Wedy. issued a proclamation for Martial Law, or rather to give power to the Soldiery to act as majestrates & punish with immediate Death all disorderly Persons in consequence of which a great number have been killd & wounded— This martial Law still subsists & in consequence of it neither house of Parliamt can sit nor Courts of justice do Business— The head quarter of justice now is at the Horse Guards, & the Commander of the army is Lord Chief Justice— The cat is let out of the bag, & if there is one sovereign in Europe more happy than another at this present moment it is the Defender of the Faith— now at the head of his Respectable military. By His mandate aided by a party of horse as well as foot—Lord G Gordon was yesterday at 5 o Ck. taken up, underwent some artful Examn at the Horse Guards, & was committed to the Tower in the night for High Treason. How this may opperate the Lord knows, but there seems a flame among the People even in distant parts of the realm not to lett the matter rest quiet, & I should not be surprizd to hear of 40,000 Protestants from the North rising to demand His release. Your predictions have all come right about this Country—surely there never was an instance of Greatness getting so rapiddly down to insignificance & contempt; but the People, even yet, do not seem to understand the cause of it all. This is the Country, the mighty & all powerful people who were to bring America to unconditional submission!!!— Adieu my Good Sir, may Heaven favour all Your undertakings & turn the hearts & Minds of Men to what is right & fit— Yrs mo truly
Alexr Brett


I forgot to mention to you that the Cartel wch was seizd at Bristol has been paid for to Mr Mitchell her owner by the Admiralty 2918:8:8 after his dancing attendance 4 or 5 mos. However it is an ample sum for the vessel & loss of time to the concernd.
I wrote you the 30th ulo. for a pass for Dr Upton Scotts Baggage in case of his being taken by an amn privateer on his way to N York— He goes I believe in the same ship with Loyd— He has been formerly known to you as a phisical man in Annapolis has been some years from there after some property in Ireland & is a good man respected by the Country & came away with full approbation of the People. If it can be given please to inclose it to me under cover to Messrs. W Hodgson & Co or Messrs. French & Hopson.

 
Endorsed: June 10. 80
